

 S3367 ENR: Department of Transportation Reports Harmonization Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3367IN THE SENATE OF THE UNITED STATESAN ACTTo amend certain transportation-related reporting requirements to improve congressional oversight,
			 reduce reporting burdens, and promote transparency, and for other
 purposes.1.Short titleThis Act may be cited as the Department of Transportation Reports Harmonization Act.2.Public availability of charges and fees for attendance at United States Merchant Marine AcademySection 51314(b) of title 46, United States Code, is amended by striking shall notify Congress of and inserting shall present at the next meeting of the Board of Visitors, and post on a publicly available website,.3.Public availability of information on aligning Federal environmental reviewsSection 310(f)(1) of title 49, United States Code, is amended by inserting , and make publicly available on the Department of Transportation website, after House of Representatives.4.Reporting on the Northeast Corridor(a)Northeast Corridor Safety Committee reportSection 24905(e) of title 49, United States Code, is amended by striking paragraph (3).(b)Contents of grant requests(1)In generalSection 24319(c) of title 49, United States Code, is amended—(A)in paragraph (2), by striking ; and and inserting a semicolon;(B)in paragraph (3), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(4)describe the status of efforts to improve safety and security on the Northeast Corridor main line, including a description of any efforts to implement recommendations of relevant railroad safety advisory committees..(2)Rule of constructionNothing in this subsection or an amendment made by this subsection shall affect a grant request made under section 24319 of title 49, United States Code, before the date of enactment of this Act.5.Highway safety programs report to Congress(a)DOT reportsSection 402 of title 23, United States Code, is amended by striking subsection (n) and inserting the following:(n)Public transparencyThe Secretary shall publicly release on its website information that contains each State's performance with respect to the State's highway safety plan under subsection (k) and performance targets set by the States in such plans. Such information shall be posted on the website within 45 calendar days of approval of a State's highway safety plan..(b)GAO report(1)In generalThe Comptroller General of the United States shall conduct a review of the highway safety programs under section 402 of title 23, United States Code. In carrying out the review, the Comptroller General shall review States' progress in achieving safety performance targets, including how States are utilizing grants and problems encountered in achieving such targets.(2)SubmissionNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and Committee on Transportation and Infrastructure of the House of Representatives that contains the results of the study conducted under paragraph (1), including any recommendations for improvements to State activities and the Secretary of Transportation’s administration of the highway safety programs.6.Cessation of certain advisory councils and advisory committees(a)Northeast Corridor Safety CommitteeSection 24905(e) of title 49, United States Code, as amended by this Act, is further amended by striking paragraph (2) and inserting the following:(2)SunsetThe Committee established under this subsection ceases to exist on the date that the Secretary determines positive train control, as required by section 20157, is fully implemented along the Northeast Corridor..(b)National Rail Cooperative Research Program Oversight CommitteeSection 24910(c) of title 49, United States Code, is amended by adding at the end the following:(3)SunsetThe advisory board established under this subsection ceases to exist effective January 1, 2019..7.Technical amendments to rail improvement grants(a)RedesignationSubtitle V of title 49, United States Code, is amended—(1)by redesignating sections 24401 through 24408 as sections 22901 through 22908, respectively;(2)by redesignating chapter 244 as chapter 229;(3)by moving chapter 229, as redesignated, to appear at the end of part B;(4)in the table of chapters—(A)by striking the item relating to chapter 244; and(B)by inserting after the item relating to chapter 227 the following:Chapter 229. Rail Improvement Grants22901; and(5)by amending the table of sections for chapter 229, as redesignated, to read as follows:229Rail improvement grantsSec.22901. Definitions.22902. Capital investment grants to support intercity passenger rail services.22903. Project management oversight.22904. Use of capital grants to finance first-dollar liability of grant project.22905. Grant conditions.22906. Authorization of appropriations.22907. Consolidated rail infrastructure and safety improvements.22908. Restoration and enhancement grants..(b)Technical and conforming amendments(1)Technical amendmentsChapter 229 of title 49, United States Code, as redesignated, is amended—(A)in section 22902, as redesignated—(i)in subsection (c)(3)(A)—(I)in the matter preceding clause (i), by inserting of after other modes; and(II)in clause (vi) by striking environmentally and inserting environmental; and(ii)in subsection (k), by striking state rail plan and inserting State rail plan; and(B)in section 22905(e)(1), as redesignated—(i)by striking government authority and inserting governmental authority; and(ii)by striking section 5302(11) and (6), respectively, of this title and inserting section 5302.(2)Conforming amendmentsChapter 229 of title 49, United States Code, as redesignated, is amended—(A)in section 22901(2)(D), as redesignated, by striking 24404 and inserting 22904;(B)in section 22904, as redesignated, by striking 24402 and inserting 22902;(C)in section 22905(e)(1), as redesignated, by striking 24102(4) of this title and inserting 24102;(D)in section 22907, as redesignated—(i)in subsection (c)(2), by striking 24401(2) and inserting 22901(2); and(ii)in subsection (k), by striking of sections 24402, 24403, and 24404 and the definition contained in 24401(1) and inserting under sections 22902, 22903, and 22904, and the definition contained in section 22901(1); and(E)in section 22908, as redesignated—(i)in subsection (a), in the matter preceding paragraph (1), by striking 24401(1) and inserting 22901(1); and(ii)in subsection (i)(3), by striking 24405 and inserting 22905.(3)Additional conforming amendments(A)Subtitle VSubtitle V of title 49, United States Code, is amended—(i)in part C—(I)in section 24102(7)(D)(ii), by striking chapter 244 and inserting chapter 229;(II)in section 24103, by inserting or chapter 229 after this part each place it appears;(III)in section 24711(c)(3), by striking 24405 and inserting 22905; and(IV)in section 24911(i), by striking 24405 and inserting 22905; and(ii)in part D, in section 26106(e)(3), by striking 24405 of this title and inserting 22905.(B)Railroad safety enhancement act of 2008The Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432) is amended—(i)in section 301(c) (49 U.S.C. 24405 note), by striking 24405(a) and inserting 22905(a); and(ii)in section 502(a)(4)(I) (49 U.S.C. 26106 note), by striking 24405 and inserting 22905.(C)FAST ActThe Fixing America's Surface Transportation Act (Public Law 114–94; 129 Stat. 1312) is amended—(i)in section 11102, by adding at the end the following:(c)Conforming provision for redesignation of applicable sectionAny amounts authorized under this section for grants or project management oversight under section 24407 of such title shall be deemed to refer to grants or project management oversight under section 22907 of such title on or after the date of enactment of the Department of Transportation Reports Harmonization Act.;(ii)in section 11104, by adding at the end the following:(c)Conforming provision for redesignation of applicable sectionAny amounts authorized under this section for grants or project management oversight under section 24408 of such title shall be deemed to refer to grants or project management oversight under section 22908 of such title on or after the date of enactment of the Department of Transportation Reports Harmonization Act.; (iii)in section 11308(a)(4)(I), by striking 24405 and inserting 22905; and(iv)in section 11401(b)(5), by striking chapter 244 and inserting chapter 229.Speaker of the House of RepresentativesVice President of the United States and President of the Senate